                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 UNITED STATES OF AMERICA,                            MEMORANDUM DECISION AND
                                                      ORDER GRANTING IN PART AND
                           Plaintiff,                 DENYING IN PART MOTION TO QUASH
 v.                                                   SUBPOENA TO WITNESSES and
                                                      DENYING WITHOUT PREJUDICE
 MINH HOANG,                                          MOTION TO QUASH DOCUMENT
                                                      REQUESTS
                           Defendant.
                                                      Case No. 2:17-CR-444

                                                      District Judge Tena Campbell

                                                      Magistrate Judge Dustin B. Pead

           Judge Tena Campbell referred this matter to the undersigned in accordance with 28

U.S.C. § 636(b)(1)(A) to determine nondispostive matters. (ECF No. 199.) Pending before the

court are two motions filed by non-party Becton, Dickinson and Company (BD). A motion to

quash trial subpoenas where BD seeks to quash certain subpoenas served by Defendant Minh

Hoang seeking trial testimony. (ECF No. 186.) And second, a motion to quash Mr. Hoang’s

subpoena to produce documents. (ECF No. 191.) The court heard argument on both motions

January 7, 2020. Daniel R. Levy represented BD and Kelly Hoang represented Defendant.

      I.      Motion to Quash Subpoenas issued to trial witnesses.

           The court individually considered the witnesses that are subject to the motion to quash.

After hearing from Defendant and considering Defendant’s ex-parte submission, the court grants

the motion in part. The subpoenas for the following witnesses are quashed: Allison Cook, Dianne

Dotty, James Glenn, Jeff Johnson, Randy Jones, Steve Pollock, and Jacob Allen. Under Federal

Criminal Rule of Procedure 17 the court may quash or modify a subpoena if compliance would

be unreasonable or oppressive. See Fed. R. Crim. P. 17. The court has considered the specifics as
to these witnesses and finds the subpoenas oppressive and the witnesses immaterial to the

defense. See United States v. Schneider, 594 F.3d 1219, 1228 (10th Cir. 2010) (noting that trial

courts are permitted to impose reasonable time limits on the presentation of evidence); United

States v. Bloomgren, 814 F.2d 580 (10th Cir. 1987) (holding that the trial court did not abuse its

discretion in limiting the defendant to three of his requested 26 subpoenas where testimony

would have been cumulative); U.S. v. Beasley, 479 F.2d 1124 (5th Cir. 1973) (finding the court’s

granting of subpoenas for primary witnesses sought by the defendant sufficient and those not

subpoenaed would have been immaterial to defense).

         The court preliminary allows subpoenas to the following witnesses, finding that on initial

review, it appears they may have specific, relevant, admissible testimony: Suzette Aiello, Joanne

Ferranti, John Ledek, Robert Peck, Chris Rudolph, Henry Boland, and Darin Vincent. These

witness are to be available to testify January 15th through January 31st. Counsel for BD and

counsel for Defendant are to work together to accommodate any conflicts these potential

witnesses may have. Following the conclusion of the Government’s case-in-chief, Defendant is

to submit a sealed ex-parte application as to these witnesses specifically detailing what these

witnesses will testify to that is relevant, unique, and admissible. This is to be submitted by

January 18th if the case-in-chief is completed by January 17th, or by 5 p.m. the day following the

completion of the case-in-chief. The court notes this is a preliminary determination, subject to

the final determination, from Judge Campbell as to allowable testimony.

   II.      Motion to Quash Subpoena for Records.

         In response to BD’s motion to quash, Defendant filed a revised subpoena request for

records on Friday January 3, 2020. (ECF No. 197.) During argument the court determined that a

meaningful meet and confer between the parties was necessary to help further narrow and




                                                  2
resolve the new revised requests. The court, therefore, ORDERS the parties to have a meaningful

meet and confer finished by 5:00 p.m. on Thursday, January 9th. The parties are to act in good

faith to narrow the requested items to those that can be reasonably provided and reviewed in light

of the ongoing trial. If there is disagreement as to issues, Defendant may file a motion to compel

documents via subpoena by Friday, January 10th at 5:00 p.m. BD may file any response by

Monday, January 13th at 5:00 pm. The court will then resolve any remaining disputes in a timely

fashion.

                                            ORDER

       Based upon foregoing BD’s Motion to Quash Subpoena for Records is Denied Without

Prejudice.

       It if FURTHER ORDERED that BD’s Motion to Quash Subpeona for Witnesses is

Granted in Part and Denied in Part and held in Abeyance as to the remaining witnesses set forth

above with their testimony being subject to an additional showing by Defendant.

       IT IS SO ORDERED.



                 DATED this 7 January 2020.




                                             Dustin B. Pead
                                             United States Magistrate Judge




                                                 3
